DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because it is currently dependent on cancelled claim 19. The examiner has interpreted the language to be “the method of claim 18”, instead of the current language “the method of claim 19”. Please correct so that claim 22 is not dependent on a cancelled claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-12,16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190163785 A1; Ramachandra Iyer; Manjunath (hereinafter Ram) in view of US 20150169631 A1; Gu; Kunlong et al. (hereinafter Gu) and US 20190205461 A1 Rodgers; Michael Patrick (hereinafter Rodgers)
Regarding claim 1, Ram teaches A method implemented by one or more processors, the method comprising:  receiving text that is generated in response to detection of a single spoken utterance of a user at an assistant interface of a client device of the user, the text corresponding to the single spoken utterance and being generated based on a voice-to- text conversion of the single spoken utterance; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyses the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104.  [0037] In an embodiment, the user query 104 may be received by the response generation system 101 from the user 103. As an example, the user query 104 may be received in one or more forms including, without limitation, text (e.g. e-mail communication), audio (pre-recorded voice), speech, narration and the like, through an electronic device associated with the user 103. In an embodiment, the user query 104 may be received as a single utterance word/sentence, or it may be a complex dialog involving multiple utterances. In addition to the user query, the data 207 may include one or more sub-queries. In an embodiment, the one or more sub-queries 106 are formed by the response generation system 101 by splitting the user query 104. Initially, the response generation system 101 may analyze the user query 104, which is in the form of natural language, using one or more Natural Language Processing (NLP) techniques to identify one or more distinct contexts in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, such that, each of the one or more sub-queries 106 indicate distinct contexts of the user query 104. Further, the one or more sub-queries 106 may belong to one or more domains such as, banking insurance, healthcare, telecom and the like.  [FIG. 1] shows a visual with corresponding flow and hardware )													generating, based on the text, a set of sub-queries, the sub-queries of the set including at least a first sub-query and a second sub-query, wherein the sub-queries of the set collectively define one candidate interpretation of the text; (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104. [0027-30] further elaborate)					providing, for each of the sub-queries of the set, a corresponding command to a corresponding assistant agent, wherein providing the corresponding commands comprises providing including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving, in response to providing the corresponding commands, corresponding responsive content, the corresponding responsive content including at least first responsive content that is in response to the first command (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that responses for each of the one or more sub-queries 106 have been retrieved from the one or more DQHs 109.  [0047] In an embodiment, the response retrieval module 219 may retrieve the one or more responses 110 to each of the one or more sub-queries 106 from the one or more DQHs 109. [63-68 & 83-87] further elaborate)												and causing the client device to render content to the user that is based on the corresponding responsive content. (Ram  [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers (DQHs) or dialog systems.   [0035] In an embodiment, the electronic device (not shown in figures) associated with the user 103 may include a smartphone, a Personal Assistance Device (PDA) or a computing device, and may be used as an intermediate communication medium between the user 103 and the response generation system 101. The electronic device may receive the user query 104 from the user 103 and transmit it to the response generation system 101. Similarly, the electronic device may receive the domain-specific response 112 from the response generation system 101 and render it to the user 103 in a suitable form, as indicated by the response generation system 101. In an embodiment, the electronic device may be configured to perform each functionality of the response generation system 101 without deviating from the scope of the disclosure. [FIG. 1] shows the visual)							Ram lacks explicitly and orderly teaching determining a quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies at least one threshold; in response to determining that the quality score satisfies the threshold:													However Gu helps teach determining a quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies at least one threshold; in response to determining that the quality score satisfies the threshold: (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ram's methods and make the addition of Gu in order to create a more accurate system by evaluating the queries (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)				the combination lack explicitly teaching the second command being a structured command to control a smart device;									However Rodgers teaches the second command being a structured command to control a smart device; (Rodgers [0036] Query system 140 includes a plurality of wrapper services, such as wrapper service 142a and wrapper service 142b. A wrapper service serves as a bridge between a virtual assistant platform and execution engine 143. For example, virtual assistant platform 150a may be a smart speaker that creates JSON requests based on voice inputs received from user 160a. The JSON request may be formatted based on a protocol supported by the vendor's platform. Wrapper service 142a, which may be a web service or other application, may convert the JSON requests to a target protocol consumable by execution engine 143. Virtual assistant platform 150b may be a smart speaker that creates requests based on voice inputs received from user 160b [0030] further elaborates)						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Rodgers in order to have assistant/system that can help facilitate input/output communication between a user and a device (Rodgers [0003] A virtual assistant is a software agent used to perform automated tasks, sometimes referred to as skills, abilities, or actions. A virtual assistant may accept an instruction from a user via voice commands and/or text commands. For example, a virtual assistant may receive a voice command to obtain a weather forecast through a smart speaker or another microphone-enabled network host. Alternatively, the virtual assistant may receive the command from a user via text commands, such as through a chat interface or short message service (SMS) message. Responsive to receiving the command, the virtual assistant may obtain the weather forecast from an associated network service and present the weather forecast to the requesting user [0005]  Also, skills that expose the same underlying service may diverge in behavior from one platform to another. Different skills may have different user interfaces, different abilities, different invocations, and/or different bugs. This divergent behavior complicates usability, documentation, manageability, and performance. )
Regarding claim 2, the combination of Ram, Rodgers and Gu teach The method of claim 1, wherein causing the client device to render content to the user includes: causing the client device to render first content based on the first responsive content; and causing the client device to render second content based on the second responsive content. (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that responses for each of the one or more sub-queries 106 have been retrieved from the one or more DQHs 109.  [0047] In an embodiment, the response retrieval module 219 may retrieve the one or more responses 110 to each of the one or more sub-queries 106 from the one or more DQHs 109. [63-68 & 83-87] further elaborate)
Regarding claim 4, the combination of Ram, Rodgers and Gu teach The method of claim 1, further comprising: generating, based on the text, a second set of second sub-queries, wherein the second sub-queries of the second set are unique from the sub-queries of the set, and wherein the second sub-queries of the second set collectively define an additional candidate interpretation of the text; and determining an additional quality score for the second set of second sub- queries, wherein determining that the quality score for the set of sub-queries satisfies the threshold is based on comparison of the quality score, for the set, to the additional quality score, for the second set. (Gu [0004] As illustrated above, there may be more than one sub-query model that can be used to identify and/or rank images to be provided in response to a particular search phrase [0040] In some implementations, the Sub-Query Model Apparatus 120 may determine that a particular sub-query model is to be used for multiple different search phrases that include the sub-query for which the sub-query model was created. For example, the Sub-Query Model Apparatus 120 can identify a set of search phrases that each includes the sub-query, and for each of the search phrases, obtain a search phrase score for the sub-query model. The Sub-Query Model Apparatus 120 can determine an aggregate search phrase score for the sub-query model based on the obtained search phrase scores. If the aggregate search phrase score meets a specified value, the Sub-Query Model Apparatus 120 can designate the sub-query as a global sub-query, and use the sub-query model for the global sub-query to generate and/or adjust relevance scores for additional search phrases that include the sub-query. In some implementations, at least one of the search phrases for which the sub-query model for the global sub-query is used to generate and/or adjust the relevance scores is a search phrase for which the Sub-Query Model Apparatus 120 did not obtain a search phrase score for the sub-query model.[0050] The Sub-Query Model Apparatus 120 selects one of the sub-query models as a model for the search phrase, which is referred to as a search phrase model. In some implementations, the sub-query model that is selected from the available sub-query models as the search phrase model is the sub-query model having a search phrase score that meets a threshold search phrase score. For example, the sub-query model having the highest search phrase score can be selected as the search phrase model (e.g., where the second highest search phrase score can be considered the threshold search phrase score  [0070] A determination is made whether additional sub-query models are available for evaluation (418). If additional sub-query models are available for evaluation, the process 400 can identify another sub-query model that has been trained for one of the sub-queries and perform the operations discussed above [39,40,47-52, and 69-76] further elaborate)  
Regarding claim 5, the combination of Ram, Rodgers and Gu teach The method of claim 1, wherein determining the quality score for the set includes: determining a first quality score for the first sub-query; determining a second quality score for the second sub-query; and determining the quality score for the set as a function of the first quality score and the second quality score. (Gu [0009] creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score.  [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query Model Apparatus 120 can determine whether to use one of the sub-query models to generate or adjust image relevance scores for images responsive to one or more search phrases that include the sub-query for which the sub-query model was trained. [69-79] further elaborate)
Regarding claim 6, the combination of Ram, Rodgers and Gu teach The method of claim 5, wherein determining the first quality score for the first sub- query comprises determining whether the first sub-query conforms to one or more recognized commands for any assistant agent, and wherein determining the second quality score for the second sub-query comprises determining whether the second sub- query conforms to one or more of the recognized commands for any assistant agent. (Ram [0025] In an embodiment, each of the one or more DQHs 109 may be organized hierarchically based on a sorting weightage assigned to each of the one or more DQHs 109. The sorting weightage may be assigned based on one or more predetermined sorting parameters and predefined weightage associated with each of the one or more predetermined sorting parameters. As an example, the one or more predetermined sorting parameters may include, without limiting to, availability of system resources, bandwidth of network connecting the response generation system 101 and each of the one or more DQHs 109, frequency of accessing one or more queries stored in each of the DQHs, and degree of confidentiality of the user query 104. Further, each of the one or more DQHs 109 within the DQH system 107 may store data/information related to query/response of a specific domain. i.e., the data/information stored in one of the one or more DQHs 109 may be distinct from the data/information stored in other of the one or more DQHs 109. ) ---(Gu [0009] creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score.  [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query Model Apparatus 120 can determine whether to use one of the sub-query models to generate or adjust image relevance scores for images responsive to one or more search phrases that include the sub-query for which the sub-query model was trained. [69-79] further elaborate)
Regarding claim 7, the combination of Ram, Rodgers and Gu teach The method of claim 1, wherein the set includes at least three sub-queries (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [26-30] further elaborate )
Regarding claim 8, the combination of Ram, Rodgers and Gu teach The method of claim 1, wherein generating the set includes: generating a first portion of the text and a second portion of the text, wherein the first portion is unique from the second portion;and generating the first sub-query based on the first portion, and generating the second sub-query based on the second portion and based on one or more terms of the text that are not included in the second portion of the text. ( Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [37,46,63] further elaborate)
Regarding claim 9, the combination of Ram, Rodgers and Gu teach The method of claim 8, wherein generating the first sub-query is further based on one or more terms of the text that are not included in the first portion of text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query Model Apparatus 120 can determine whether to use one of the sub-query models to generate or adjust image relevance scores for images responsive to one or more search phrases that include the sub-query for which the sub-query model was trained. [39-40 & 40-46] further elaborate)
Regarding claim 10, the combination of Ram, Rodgers and Gu teach The method of claim 8, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub- query include at least one term from the first portion of the text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query Model Apparatus 120 can determine whether to use one of the sub-query models to generate or adjust image relevance scores for images responsive to one or more search phrases that include the sub-query for which the sub-query model was trained. [39-40 & 40-46] further elaborate)
Regarding claim 11, the combination of Ram, Rodgers and Gu teach The method of claim 8, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term that occurs before the first portion of the text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query Model Apparatus 120 can determine whether to use one of the sub-query models to generate or adjust image relevance scores for images responsive to one or more search phrases that include the sub-query for which the sub-query model was trained. [39-40 & 40-46] further elaborate)
Regarding claim 12, the combination of Ram, Rodgers and Gu teach The method of claim 8, wherein the one or more terms that are not included in the second portion of the text and that are utilized in generating the second sub-query include at least one term that occurs after the second portion of text. (Gu [0009] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of identifying a set of responsive images for a search phrase that includes two or more terms; determining interaction rankings for images in the set of responsive images; the interaction ranking of each image being based on a number of user interactions with the image relative to a number of user interactions with other images in the set; creating two or more sub-queries based on the search phrase, the sub-queries each being a proper subset of the two or more terms; for each sub-query from the two or more sub-queries: determining sub-query model rankings for images in the set of responsive images, the sub-query model ranking of each image being determined based on a sub-query model for the sub-query and features of the images, the sub-query model being an image relevance model for the sub-query; and determining a search phrase score for the image relevance model, the search phrase score being a measure of similarity between the interaction rankings of the images and the sub-query model rankings of the images; and selecting, based on the search phrase scores for the sub-queries, one of the sub-query models as a model for the search phrase, the selected sub-query model having a search phrase score that meets a threshold search phrase score [0038] In some implementations, the Sub-Query Model Apparatus 120 evaluates the performance of one or more sub-query models (e.g., image relevance models for sub-queries of a search phrase) when used to rank images that are responsive to a search phrase. Based on the evaluation, the Sub-Query Model Apparatus 120 can determine whether to use one of the sub-query models to generate or adjust image relevance scores for images responsive to one or more search phrases that include the sub-query for which the sub-query model was trained. [39-40 & 40-46] further elaborate)
Regarding claim 16, the combination of Ram and Gu teach The method of claim 1, further comprising: generating an aggregate query based on the responsive content; providing an aggregate command to one or more additional assistant agents based on the aggregate query; and receiving, in response to providing the aggregate command, aggregate responsive content from the one or more additional assistant agents, wherein the rendered content is based on the aggregate responsive content. ( Ram [0025] In an embodiment, each of the one or more DQHs 109 may be organized hierarchically based on a sorting weightage assigned to each of the one or more DQHs 109. The sorting weightage may be assigned based on one or more predetermined sorting parameters and predefined weightage associated with each of the one or more predetermined sorting parameters. As an example, the one or more predetermined sorting parameters may include, without limiting to, availability of system resources, bandwidth of network connecting the response generation system 101 and each of the one or more DQHs 109, frequency of accessing one or more queries stored in each of the DQHs, and degree of confidentiality of the user query 104. Further, each of the one or more DQHs 109 within the DQH system 107 may store data/information related to query/response of a specific domain. i.e., the data/information stored in one of the one or more DQHs 109 may be distinct from the data/information stored in other of the one or more DQHs 109.  [0030] In an embodiment, if the domain-specific response 112 is determined to be insufficient, the response generation system 101 may retrieve one or more missing and/or additional information from the one or more DQHs 109 before collating the one or more responses 110. However, if none of the DQHs have sufficient data/information required for answering the one or more sub-queries 106, the response generation system 101 may provide one or more alternative options to the user 103.) --- (Gu [0007] Some sub-queries can be identified as global sub-queries, and the sub-query model for a global sub-query can generally be used to identify and/or rank images for search phrases that contain the sub-query. As described in more detail below, the identification of a sub-query as a global sub-query can made by analyzing the rankings of the sub-query model for the sub-query across multiple different search phrases that include the sub-query. For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value. [0040] The Sub-Query Model Apparatus 120 can determine an aggregate search phrase score for the sub-query model based on the obtained search phrase scores. If the aggregate search phrase score meets a specified value, the Sub-Query Model Apparatus 120 can designate the sub-query as a global sub-query, and use the sub-query model for the global sub-query to generate and/or adjust relevance scores for additional search phrases that include the sub-query. In some implementations, at least one of the search phrases for which the sub-query model for the global sub-query is used to generate and/or adjust the relevance scores is a search phrase for which the Sub-Query Model Apparatus 120 did not obtain a search phrase score for the sub-query model. )
Regarding claim 17, the combination of Ram, Rodgers and Gu teach The method of claim 1, further comprising: determining a text quality score for the text, wherein determining that the quality score for the set of sub-queries satisfies the threshold is based on comparison of the quality score to the text quality score; and in response to the quality score for the set of sub-queries satisfying the threshold: generating the commands based on the set of sub-queries, in lieu of generating the commands based on the text. (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)
Regarding claim 18, Ram teaches A method implemented by one or more processors, the method comprising: receiving text that is generated in response to user input at an interface of a client device of the user; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104.  [0037] In an embodiment, the user query 104 may be received by the response generation system 101 from the user 103. As an example, the user query 104 may be received in one or more forms including, without limitation, text (e.g. e-mail communication), audio (pre-recorded voice), speech, narration and the like, through an electronic device associated with the user 103. In an embodiment, the user query 104 may be received as a single utterance word/sentence, or it may be a complex dialog involving multiple utterances. In addition to the user query, the data 207 may include one or more sub-queries. In an embodiment, the one or more sub-queries 106 are formed by the response generation system 101 by splitting the user query 104. Initially, the response generation system 101 may analyze the user query 104, which is in the form of natural language, using one or more Natural Language Processing (NLP) techniques to identify one or more distinct contexts in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, such that, each of the one or more sub-queries 106 indicate distinct contexts of the user query 104. Further, the one or more sub-queries 106 may belong to one or more domains such as, banking insurance, healthcare, telecom and the like.  [FIG. 1] shows a visual with corresponding flow and hardware )						generating, based on the text, a set of sub-queries, the sub-queries of the set including at least a first sub-query and a second sub-query, wherein the sub-queries of the set collectively define one candidate interpretation of the text; (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104. [0027-30] further elaborate)								providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent, the corresponding commands including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving, in response to providing the corresponding commands, corresponding responsive content, including at least first responsive content that is in response to the first command and second responsive content that is in response to the second command; (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that responses for each of the one or more sub-queries 106 have been retrieved from the one or more DQHs 109.  [0047] In an embodiment, the response retrieval module 219 may retrieve the one or more responses 110 to each of the one or more sub-queries 106 from the one or more DQHs 109. [63-68 & 83-87] further elaborate)				and causing the client device to render content to the user that is based on the corresponding responsive content. (Ram [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers (DQHs) or dialog systems.   [0035] In an embodiment, the electronic device (not shown in figures) associated with the user 103 may include a smartphone, a Personal Assistance Device (PDA) or a computing device, and may be used as an intermediate communication medium between the user 103 and the response generation system 101. The electronic device may receive the user query 104 from the user 103 and transmit it to the response generation system 101. Similarly, the electronic device may receive the domain-specific response 112 from the response generation system 101 and render it to the user 103 in a suitable form, as indicated by the response generation system 101. In an embodiment, the electronic device may be configured to perform each functionality of the response generation system 101 without deviating from the scope of the disclosure. [FIG. 1] shows the visual)							Ram lacks explicitly teaching determining a set quality score for the set of sub-queries; determining a text quality score for the text; determining that the quality score for the set of sub-queries satisfies at least one threshold, including a threshold relative to the text quality score for the text; in response to determining that the quality score satisfies the threshold: 											Gu helps teach determining a set quality score for the set of sub-queries; determining a text quality score for the text; determining that the quality score for the set of sub-queries satisfies a threshold relative to the text quality score for the text; in response to determining that the quality score satisfies the threshold: (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)   		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ram's methods and make the addition of Gu in order to create a more accurate system by evaluating the queries (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)  			the combination lack explicitly and orderly teaching providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent of a set of assistant agents, wherein the corresponding commands are provided in lieu of providing the text, in its entirety, to any of the assistant agents of the set of assistant agents; 		However Rodgers teaches providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent of a set of assistant agents, wherein the corresponding commands are provided in lieu of providing the text, in its entirety, to any of the assistant agents of the set of assistant agents; (Rodgers [0023] In an embodiment, a query system includes an execution engine that interprets platform-agnostic specifications to provide virtual assistant services across multiple virtual assistant platforms [0033] virtual assistant platforms 150a-b are communicatively coupled to query system 140. Query system 140 may support several different virtual assistant platforms that communicate according to different protocols ... [35-36] further elaborates)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Rodgers in order to have assistant/system that can help facilitate input/ouput communication between a user and a device (Rodgers [0003] A virtual assistant is a software agent used to perform automated tasks, sometimes referred to as skills, abilities, or actions. A virtual assistant may accept an instruction from a user via voice commands and/or text commands. For example, a virtual assistant may receive a voice command to obtain a weather forecast through a smart speaker or another microphone-enabled network host. Alternatively, the virtual assistant may receive the command from a user via text commands, such as through a chat interface or short message service (SMS) message. Responsive to receiving the command, the virtual assistant may obtain the weather forecast from an associated network service and present the weather forecast to the requesting user [0005]  Also, skills that expose the same underlying service may diverge in behavior from one platform to another. Different skills may have different user interfaces, different abilities, different invocations, and/or different bugs. This divergent behavior complicates usability, documentation, manageability, and performance. )					
Regarding claim 23, the combination of Ram teaches A method implemented by one or more processors, the method comprising: receiving text that is generated in response to user input at an interface of a client device of the user; (Ram [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104.  [0037] In an embodiment, the user query 104 may be received by the response generation system 101 from the user 103. As an example, the user query 104 may be received in one or more forms including, without limitation, text (e.g. e-mail communication), audio (pre-recorded voice), speech, narration and the like, through an electronic device associated with the user 103. In an embodiment, the user query 104 may be received as a single utterance word/sentence, or it may be a complex dialog involving multiple utterances. In addition to the user query, the data 207 may include one or more sub-queries. In an embodiment, the one or more sub-queries 106 are formed by the response generation system 101 by splitting the user query 104. Initially, the response generation system 101 may analyze the user query 104, which is in the form of natural language, using one or more Natural Language Processing (NLP) techniques to identify one or more distinct contexts in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, such that, each of the one or more sub-queries 106 indicate distinct contexts of the user query 104. Further, the one or more sub-queries 106 may belong to one or more domains such as, banking insurance, healthcare, telecom and the like.  [FIG. 1] shows a visual with corresponding flow and hardware )					generating, based on the text, a set of sub-queries, the sub-queries of the set including at least a first sub-query and a second sub-query, wherein the sub-queries of the set collectively define one candidate interpretation of the text; (Ram [0004] Disclosed herein is a method for providing domain-specific response to a user query. The method includes splitting, by a response generation system, the user query into one or more sub-queries. Upon splitting the user query, domain of each of the one or more sub-queries is determined based on one or more domain-specific keywords present in each of the one or more sub-queries. Further, one or more responses to each of the one or more sub-queries is retrieved from one or more Domain-specific Query Handlers (DQHs), associated with the response generation system, based on the domain of each of the one or more sub-queries. Each of the one or more DQHs are hierarchically arranged. Finally, the one or more responses received from the one or more DQHs are collated for providing the domain-specific response to the user query. [0026] In an embodiment, the response generation system 101 may receive the user query 104 from the user 103. Upon receiving the user query 104, the response generation system 101 may process the user query 104 using one or more natural language processing techniques such as, a speech-to-text conversion technique, configured in the response generation system 101. Further, the response generation system 101 may analyze the processed user query 104 to identify one or more sub-queries 106 in the user query 104. Thereafter, the response generation system 101 may split the user query 104 into the one or more sub-queries 106, before forwarding the user query 104 to the DQH system 107 for retrieving one or more responses 110 to the user query 104. [0027-30] further elaborate)								providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent, the corresponding commands including at least a first command based on the first sub-query and a second command based on the second sub-query; receiving corresponding responsive content in response to providing the corresponding commands, including at least first responsive content that is in response to the first command and second responsive content that is in response to the second command; (Ram [0028] In an embodiment, upon determining the domain of each of the one or more sub-queries 106, the response generation system 101 may forward each of the one or more sub-queries 106 to the one or more DQHs 109 in the DQH system 107 for retrieving one or more responses 110 from the one or more DQHs 109. The one or more DQHs 109 to which the one or more sub-queries 106 must be forwarded may be determined based on the domain of each of the one or more sub-queries 106.   [0029] In an embodiment, upon retrieving the one or more responses 110 to each of the one or more sub-queries 106, the response generation system 101 collates each of the one or more responses 110 to generate a single domain-specific response 112 to the user query 104. As an example, each of the one or more responses 110, corresponding to each of the one or more sub-queries 106, may be arranged in an order of the one or more sub-queries 106 present in the user query 104. Further, the response generation system 101 may check for completeness/sufficiency in the domain-specific response 112 before providing the response to the user 103. As an example, the sufficiency of the domain-specific response 112 may be determined by mapping each of the one or more responses 110 with each of the corresponding one or more sub-queries 106 and verifying that responses for each of the one or more sub-queries 106 have been retrieved from the one or more DQHs 109.  [0047] In an embodiment, the response retrieval module 219 may retrieve the one or more responses 110 to each of the one or more sub-queries 106 from the one or more DQHs 109. [63-68 & 83-87] further elaborate)				and causing the client device to render first content to the user that is based on the first responsive content and to render second content to the user that is based on the second responsive content. (Ram [0018] The present disclosure relates to a method and a response generation system for providing domain-specific response to a user query. More particularly, the present disclosure relates to a mechanism for rendering a domain-specific response to the user query by collating multiple responses received from one or more hierarchically arranged Domain-specific Query Handlers (DQHs) or dialog systems.   [0035] In an embodiment, the electronic device (not shown in figures) associated with the user 103 may include a smartphone, a Personal Assistance Device (PDA) or a computing device, and may be used as an intermediate communication medium between the user 103 and the response generation system 101. The electronic device may receive the user query 104 from the user 103 and transmit it to the response generation system 101. Similarly, the electronic device may receive the domain-specific response 112 from the response generation system 101 and render it to the user 103 in a suitable form, as indicated by the response generation system 101. In an embodiment, the electronic device may be configured to perform each functionality of the response generation system 101 without deviating from the scope of the disclosure. [FIG. 1] shows the visual)				Gu lacks explicitly teaching determining a set quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies at least one threshold, including a threshold relative to the text quality score for the text; in response to determining that the quality score satisfies the threshold: 				However Gu helps teach determining a set quality score for the set of sub-queries; determining that the quality score for the set of sub-queries satisfies a threshold relative to the text quality score for the text; in response to determining that the quality score satisfies the threshold: (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ram's methods and make the addition of Gu in order to create a more accurate system by evaluating the queries (Gu [FIG. 4 & 5] show corresponding flow of rating queries and then apply a threshold and performing corresponding actions based on that determination [0007] For example, the search phrase scores that were generated for the sub-query model with respect to multiple different search phrases can be aggregated, and the sub-query can be considered a global sub-query if the aggregate search phrase score meets a specified value [0009] the selected sub-query model having a search phrase score that meets a threshold search phrase score [39,40,47-52, and 69-76] further elaborate)				the combination lack explicitly and orderly teaching providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent of a set of assistant agents, wherein the corresponding commands are provided in lieu of providing the text, in its entirety, to any of the assistant agents of the set of assistant agents; 		However Rodgers teaches providing, for each of the sub-queries of the set, a corresponding command to a corresponding agent of a set of assistant agents, wherein the corresponding commands are provided in lieu of providing the text, in its entirety, to any of the assistant agents of the set of assistant agents; (Rodgers [0023] In an embodiment, a query system includes an execution engine that interprets platform-agnostic specifications to provide virtual assistant services across multiple virtual assistant platforms [0033] virtual assistant platforms 150a-b are communicatively coupled to query system 140. Query system 140 may support several different virtual assistant platforms that communicate according to different protocols ... [35-36] further elaborates)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Rodgers in order to have assistant/system that can help facilitate input/ouput communication between a user and a device (Rodgers [0003] A virtual assistant is a software agent used to perform automated tasks, sometimes referred to as skills, abilities, or actions. A virtual assistant may accept an instruction from a user via voice commands and/or text commands. For example, a virtual assistant may receive a voice command to obtain a weather forecast through a smart speaker or another microphone-enabled network host. Alternatively, the virtual assistant may receive the command from a user via text commands, such as through a chat interface or short message service (SMS) message. Responsive to receiving the command, the virtual assistant may obtain the weather forecast from an associated network service and present the weather forecast to the requesting user [0005]  Also, skills that expose the same underlying service may diverge in behavior from one platform to another. Different skills may have different user interfaces, different abilities, different invocations, and/or different bugs. This divergent behavior complicates usability, documentation, manageability, and performance. )
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Gu, Rodgers and US 20190014643 A1 Gharabegian; Armen Sevada (hereinafter Ghar)
Regarding claim 3, the combination of Ram, Rodgers and Gu teach The method of claim 1												The combination lack explicitly and orderly teaching wherein the first command is provided to a first assistant agent, and wherein the first assistant agent is a third-party agent that is controlled by a third party that is distinct from a party that controls the assistant interface;										However Ghar teaches wherein the first command is provided to a first assistant agent, and wherein the first assistant agent is a third-party agent that is controlled by a third party that is distinct from a party that controls the assistant interface; (Ghar [0071] In embodiments, an external AI server 575 may communicate and/or transfer 597 a query request to a third party server (e.g., traffic conditions server (e.g., SIGALERT or Maze), an e-commerce server (e.g., a RITE-AID or SHADECRAFT SERVER, or Apple iTunes SERVER) to obtain third party goods and/or services. In embodiments, a third party content server 580 (a communication and query engine or module 581) may retrieve 598 services from a database 582. In embodiments, a third party content server 580 may communicate services queried by the user (e.g., traffic conditions or digital music files to be streamed) 599 to an external AI server 575. In embodiments, a third party content server 580 may order requested goods for a user and then retrieve and communicate 599 a transaction status to an external AI server 575. In embodiments, a content communication module 587 may receive communicated services (e.g., traffic conditions or streamed digital music files) or transaction status updates (e.g., e-commerce receipts) and may communicate 601 the requested services (e.g., traffic conditions or streamed digital music files) or the transaction status updates to an AI device and shading system 570. Traffic services may be converted to an audio signal, and an audio signal may be reproduced utilizing an audio system 583. Digital music files may be communicated and/or streamed directed to an audio system 583 because there is no conversion necessary. E-commerce receipts may be converted and communicated to speaker 583 for reading aloud. E-commerce receipts may also be transferred to computing device in an AI device and lighting system 570 for storage and utilization later.)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Ghar's AI integrated services in order to improve the user experience via increase capability (Ghar [0071] In embodiments, an external AI server 575 may communicate and/or transfer 597 a query request to a third party server (e.g., traffic conditions server (e.g., SIGALERT or Maze), an e-commerce server (e.g., a RITE-AID or SHADECRAFT SERVER, or Apple iTunes SERVER) to obtain third party goods and/or services. In embodiments, a third party content server 580 (a communication and query engine or module 581) may retrieve 598 services from a database 582. In embodiments, a third party content server 580 may communicate services queried by the user (e.g., traffic conditions or digital music files to be streamed) 599 to an external AI server 575. In embodiments, a third party content server 580 may order requested goods for a user and then retrieve and communicate 599 a transaction status to an external AI server 575. In embodiments, a content communication module 587 may receive communicated services (e.g., traffic conditions or streamed digital music files) or transaction status updates (e.g., e-commerce receipts) and may communicate 601 the requested services (e.g., traffic conditions or streamed digital music files) or the transaction status updates to an AI device and shading system 570. Traffic services may be converted to an audio signal, and an audio signal may be reproduced utilizing an audio system 583. Digital music files may be communicated and/or streamed directed to an audio system 583 because there is no conversion necessary. E-commerce receipts may be converted and communicated to speaker 583 for reading aloud. E-commerce receipts may also be transferred to computing device in an AI device and lighting system 570 for storage and utilization later.)
Claims 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Gu, Rodgers, US 20130159306 A1; Janssen, JR.; William C. et al. (hereinafter Jan), and US 20160092557 A1 Stojanovic; Alexander Sasha et al. (hereinafter Sto)
Regarding claim 13, the combination of Ram, Rodgers and Gu teach The method of claim 1, wherein generating the set includes: 						the combination lacks explicitly and orderly teaching wherein generating the set includes: identifying aliases of one or more entities that are included in the text; identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query.   								However Jan helps teach identifying aliases of one or more entities that are included in the text; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.  [0047] Specifically, the terms or aliases for inclusion in the query can be selected by locating entries in the glossary that include one or more of the words in the query, such as a term, definition, or alias. Subsequently, the terms, definitions, and aliases of those entries can be used to expand the query. For example, if the query includes the term "UW," one or more associated aliases, such as "University of Washington," "Udub," and "Huskies" may be provided for inclusion in the query. Further, all the glossaries associated with a user submitting the search query can be identified and glossary entries for which a term or alias appears in the query string are identified. [0048-53] further elaborate)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Jan in order to further refine the system and henceforth create a more capable and accurate system (Jan  [0005] Thus, a system and method for providing context for a tag, such that similar tags can be distinguished, is needed. Preferably, the tags are refined without requiring retagging of documents. [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.)			the combination still lacks explicitly teaching identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern;												However Sto helps teach identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine patterns in data based on one or more regular expressions. For example, a regular expression for a pattern may be applied to data based on syntax constraints to determine whether the pattern is identifiable in the data.  [0084] Profile engine 326 may perform parsing operations using one or more regular expressions to identify patterns in data processed by profile engine 326. Regular expressions may be ordered according to a hierarchy. Patterns may be identified based on order of complexity of the regular expressions. Multiple patterns may match data that is being analyzed; the patterns having the greater complexity will be selected. As described further below, profile engine 326 may perform statistical analysis to disambiguate between patterns based on the application of regular expressions that are applied to determine those patterns [86-91] further elaborate)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Sto in order to further refine the data and create a more accurate system (Sto [0012] When the data is analyzed (e.g., for reporting, predictive modeling, etc.) the poor signal to noise ratio of the data means the results are not useful. As a result, current solutions require substantial manual processes to clean and curate the data and/or the analyzed results. However, these manual processes cannot scale. As the amount of data being added and analyzed increases, the manual processes become impossible to implement. [0019] identifying similar or related data becomes difficult. The techniques described herein provide a more refined similarity metric, which can improve automated identification of closely related data sets having semantic similarity to the input data set. By identifying more similarly related data sets [0126] Additionally, the structural analyses by the profile engine 326 enable the recommendation engine to better focus its queries to knowledge service 310, improving processing speed and reducing load on system resources. For example, this information can be used to limit the scope of knowledge being queried so that the knowledge service 310 does not attempt to match a column of numerical data to place names.)				
Regarding claim 14, the combination of Ram, Rodgers, Sto, Jan and Gu teach The method of claim 13, wherein the first pattern and the second pattern are unique, (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine patterns in data based on one or more regular expressions. For example, a regular expression for a pattern may be applied to data based on syntax constraints to determine whether the pattern is identifiable in the data.  [0084] Profile engine 326 may perform parsing operations using one or more regular expressions to identify patterns in data processed by profile engine 326. Regular expressions may be ordered according to a hierarchy. Patterns may be identified based on order of complexity of the regular expressions. Multiple patterns may match data that is being analyzed; the patterns having the greater complexity will be selected. As described further below, profile engine 326 may perform statistical analysis to disambiguate between patterns based on the application of regular expressions that are applied to determine those patterns [86-91] further elaborate)					and wherein the alias in the first-subquery is the same as the alias in the second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.  [0047] Specifically, the terms or aliases for inclusion in the query can be selected by locating entries in the glossary that include one or more of the words in the query, such as a term, definition, or alias. Subsequently, the terms, definitions, and aliases of those entries can be used to expand the query. For example, if the query includes the term "UW," one or more associated aliases, such as "University of Washington," "Udub," and "Huskies" may be provided for inclusion in the query. Further, all the glossaries associated with a user submitting the search query can be identified and glossary entries for which a term or alias appears in the query string are identified. [0048-53] further elaborate)
Regarding claim 15, the combination of Ram, Sto, Rodgers, Jan and Gu teach The method of claim 13, wherein the first pattern and the second pattern are the same, and wherein the alias in the first sub-query is different than the alias in the second sub-query (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine patterns in data based on one or more regular expressions. For example, a regular expression for a pattern may be applied to data based on syntax constraints to determine whether the pattern is identifiable in the data.  [0084] Profile engine 326 may perform parsing operations using one or more regular expressions to identify patterns in data processed by profile engine 326. Regular expressions may be ordered according to a hierarchy. Patterns may be identified based on order of complexity of the regular expressions. Multiple patterns may match data that is being analyzed; the patterns having the greater complexity will be selected. As described further below, profile engine 326 may perform statistical analysis to disambiguate between patterns based on the application of regular expressions that are applied to determine those patterns [86-91] further elaborate)
Regarding claim 22, the combination of Ram and Gu teach The method of any of claim 19, wherein generating the set includes: 						the combination lacks explicitly and orderly teaching wherein generating the set includes: identifying aliases of one or more entities that are included in the text; identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query.   								However Jan helps teach identifying aliases of one or more entities that are included in the text; replacing the entity type in the first portion with a corresponding one of the aliases to generate a first sub-query; and replacing the entity type or the additional entity type in the second portion with a corresponding one of the aliases to generate a second sub-query. (Jan [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.  [0047] Specifically, the terms or aliases for inclusion in the query can be selected by locating entries in the glossary that include one or more of the words in the query, such as a term, definition, or alias. Subsequently, the terms, definitions, and aliases of those entries can be used to expand the query. For example, if the query includes the term "UW," one or more associated aliases, such as "University of Washington," "Udub," and "Huskies" may be provided for inclusion in the query. Further, all the glossaries associated with a user submitting the search query can be identified and glossary entries for which a term or alias appears in the query string are identified. [0048-53] further elaborate)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Jan in order to further refine the system and henceforth create a more capable and accurate system (Jan  [0005] Thus, a system and method for providing context for a tag, such that similar tags can be distinguished, is needed. Preferably, the tags are refined without requiring retagging of documents. [0023] Each term can be preexisting, such as from a preexisting glossary or newly generated. The terms can also be modified or removed, and new terms can be added. Additionally, the definition and aliases for each term can also be added to, edited, or replaced entirely. The compiler 24 compiles the selected terms and associated definitions and aliases into the new glossary, which is then associated with the newly-assigned tag. [0039] Entity extraction 57 involves using the terms of the glossary as extra "entities" to identify in documents associated with the tag that corresponds to the glossary. During entity extraction, regular expressions of text are matched to identify references to people, companies, places, and dates, as well as other entities. Generally, the references are textually ambiguous and may have multiple expressions, which can make properly forming correct regular expressions difficult. However, by including terms in a glossary associated with the document as entities, entity extraction can be conducted by looking for the terms and their aliases in the glossary, as defined by the entry for the term, instead of having to resolve ambiguous regular expressions. Thus, given a glossary entry for a place "University of Washington," the aliases can include "UW" and "Udub." All references to the institution can be identified using the three references.)			the combination still lacks explicitly teaching identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern;												However Sto helps teach identifying a first pattern based on the text, wherein the first pattern includes one or more terms and an entity type; generating a first portion based on the first pattern; identifying a second pattern based on the text, wherein the second pattern includes one or more second terms and the entity type, or an additional entity type; generating a second portion based on the second pattern; (Sto [0082] As discussed above, profile engine 326 can analyze data from a data source to determine whether any patterns exist, and if so, whether a pattern can be classified. Once data obtained from a data source is normalized, the data may be parsed to identify one or more attributes or fields in the structure of the data. Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category. The data may be compared to different types of patterns to identify a pattern [0083] In some embodiments, profile engine 326 may identify patterns in data based on a set of regular expressions defined by semantic constraints or syntax constraints. A regular expression may be used to determine the shape and/or structure of data. Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine patterns in data based on one or more regular expressions. For example, a regular expression for a pattern may be applied to data based on syntax constraints to determine whether the pattern is identifiable in the data.  [0084] Profile engine 326 may perform parsing operations using one or more regular expressions to identify patterns in data processed by profile engine 326. Regular expressions may be ordered according to a hierarchy. Patterns may be identified based on order of complexity of the regular expressions. Multiple patterns may match data that is being analyzed; the patterns having the greater complexity will be selected. As described further below, profile engine 326 may perform statistical analysis to disambiguate between patterns based on the application of regular expressions that are applied to determine those patterns [86-91] further elaborate)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Sto in order to further refine the data and create a more accurate system (Sto [0012] When the data is analyzed (e.g., for reporting, predictive modeling, etc.) the poor signal to noise ratio of the data means the results are not useful. As a result, current solutions require substantial manual processes to clean and curate the data and/or the analyzed results. However, these manual processes cannot scale. As the amount of data being added and analyzed increases, the manual processes become impossible to implement. [0019] identifying similar or related data becomes difficult. The techniques described herein provide a more refined similarity metric, which can improve automated identification of closely related data sets having semantic similarity to the input data set. By identifying more similarly related data sets [0126] Additionally, the structural analyses by the profile engine 326 enable the recommendation engine to better focus its queries to knowledge service 310, improving processing speed and reducing load on system resources. For example, this information can be used to limit the scope of knowledge being queried so that the knowledge service 310 does not attempt to match a column of numerical data to place names.)


Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument ( pages 11-12): Examiner’s response:- Applicant’s arguments, filed 1/29/2020, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190205461 A1 Rodgers; Michael Patrick (hereinafter Rodgers). The examiner recommends further elaborating on the voice to text conversion in the independent claims, what parameters and factors are analyzed and looked at for this conversion, details here can help overcome the current art. Another area that can help overcome the current art is elaborating on how the "quality score" in the independent claims is calculated, what parameters and factors are taken in consideration in order to determine this score.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183